Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0091859 to Rosenberg in view of U.S. Publication 2017/0287992 to Kwak.

Regarding claim 1, Rosenberg teaches an electronic apparatus comprising: 

sensing lines connected to the plurality of sensing groups and comprising a first sensing line and second sensing lines different from the first sensing line (see Figs. 43 and 58 showing sensing lines connected to the sensing groups in both x and y direction); and 
wherein each of the plurality of sensing groups comprises: 
a first sensing electrode extending in the second direction and connected to the first sensing line (see Fig. 59 one of the electrodes); and 
second sensing electrodes spaced apart from each other in the second direction, on the same layer as the first sensing electrode, facing the first sensing electrode in the first direction, and respectively connected to the second sensing lines, wherein the electronic panel has an opening [[overlapping with the electronic module]], the opening being defined to penetrate a first sensing group of the plurality of sensing groups, and wherein at least one selected from the first sensing electrode and the second sensing electrodes of the first sensing group extends along an edge of the opening (see Figs. 58-60 and paragraph 339). 
Rosenberg does not explicitly teach an electronic module overlapping with the electronic panel when viewed in a plan view, and [[an opening]] overlapping with the electronic module.
However, an electronic module overlapping with the electronic panel when viewed in a plan view, and [[an opening]] overlapping with the electronic module (see Fig. 8, 9A and 16 showing the embedded camera 800 in an opening of the display and paragraph 140).
It would have been obvious to a person having ordinary skill in the art to combine the camera in the embedded display opening as taught by Kwak with the touchscreen of Rosenberg for the purpose of 

Regarding claim 2, Rosenberg in view of Kwak teaches the electronic apparatus of claim 1.  Rosenberg teaches wherein the at least one selected from the first sensing electrode and the second sensing electrodes of the first sensing group comprises: a main pattern spaced apart from the opening (see Figs. 58-60, one of the periphery patterns); and 
an opening pattern between the main pattern and the opening, extending along the edge of the opening, and having a different shape from a shape of the main pattern, and wherein the opening pattern and the main pattern are configured to receive substantially the same electrical signal (see Figs. 58-60, one of the interior patterns curved around the opening). 

Regarding claim 3, Rosenberg in view of Kwak teaches the electronic apparatus of claim 2.  Rosenberg teaches wherein the opening pattern has a closed loop shape surrounding the opening when viewed in a plan view (see the closed loop around the circle in Figs. 58-60). 

Regarding claim 4, Rosenberg in view of Kwak teaches the electronic apparatus of claim 2.  Rosenberg teaches wherein the opening pattern has a polygonal shape extending along a portion of the edge of the opening and having at least one curved side when viewed in a plan view (see the closed loop around the circle in Figs. 59). 

Regarding claim 5, Rosenberg in view of Kwak teaches the electronic apparatus of claim 2.  Rosenberg teaches wherein the main pattern and the opening pattern are on the same layer (see Figs. 58-60). 

Regarding claim 6, Rosenberg in view of Kwak teaches the electronic apparatus of claim 1.  Rosenberg teaches wherein the second sensing electrodes of the first sensing group comprise: 
a first electrode connected to a first one of the second sensing lines (see Figs. 58-60, one of the periphery patterns); 
a second electrode connected to a second one of the second sensing lines and spaced apart from the first electrode in the second direction with the opening interposed therebetween (see Figs. 58-60, one of the periphery patterns); and 
a third electrode between the first electrode and the second electrode, extending along the edge of the opening, and having a different shape from shapes of the first and second electrodes (see Figs. 58-60, one of the interior patterns curved around the opening). 

Regarding claim 7, Rosenberg in view of Kwak teaches the electronic apparatus of claim 6.  Rosenberg teaches wherein the third electrode is connected to one selected from the first electrode and the second electrode (See Fig. 58-60). 

Regarding claim 8, Rosenberg in view of Kwak teaches the electronic apparatus of claim 7.  Rosenberg teaches wherein the third electrode comprises: 
a first pattern connected to the first electrode (see Fig. 58 and 60); and 
a second pattern connected to the second electrode, and wherein the first pattern is connected to the first electrode through a first connection pattern, and the second pattern is connected to the second electrode through a second connection pattern (see Fig. 58 and 60). 



Regarding claim 10, Rosenberg in view of Kwak teaches the electronic apparatus of claim 9.  Rosenberg teaches wherein the third electrode is connected to a third one of the second sensing lines different from the first one and the second one of the second sensing lines (see Fig. 58 and 60 where each electrode 1st to 3rd are connected to a different sensing line, the first two are in the periphery and the third is curved to fit the opening). 

Regarding claim 11, Rosenberg in view of Kwak teaches the electronic apparatus of claim 1.  Rosenberg teaches wherein the opening penetrates the first sensing group and a second sensing group adjacent to the first sensing group in the first direction, and wherein one of the second sensing electrodes of the first sensing group and a portion of the first sensing electrode of the second sensing group both extend along the edge of the opening (see Fig. 58 and 60). 

Regarding claim 12, Rosenberg in view of Kwak teaches the electronic apparatus of claim 11.  Rosenberg teaches wherein the one of the second sensing electrodes of the first sensing group comprises a first opening pattern facing the opening, wherein the first sensing electrode of the second sensing group comprises a second opening pattern facing the opening, and wherein the first opening pattern and the second opening pattern are spaced apart from each other with the opening interposed therebetween (see Fig. 58 and 60). 

. 

Claims 14-26 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0091859 to Rosenberg in view of U.S. Publication 2017/0287992 to Kwak and U.S. Publication 2017/0185224 to Nagata.

Regarding claim 14, Rosenberg teaches an electronic apparatus comprising: an electronic panel comprising: 
a plurality of sensing groups spaced apart from each other and arranged in a first direction and a second direction crossing the first direction (see Figs. 43 and 58 showing an array of sensing electrode groups in the x and y directions and paragraph 105); and 
wherein each of the plurality of sensing groups comprises: 
a first sensing electrode extending in the second direction (see Fig. 59 one of the electrodes); and 
wherein the electronic panel has an opening [[overlapping with the electronic module]] and a line area surrounding the opening, the opening being defined to penetrate a first sensing group of the plurality of sensing groups (see Figs. 58-60 and paragraph 339), 
wherein at least one selected from the first sensing electrode and the second sensing electrodes of the first sensing group comprises: a main pattern spaced apart from the opening and extending in the second direction (see Figs. 58-60 and paragraph 339); and 

Rosenberg does not explicitly teach an electronic module overlapping with the electronic panel when viewed in a plan view, and [[an opening]] overlapping with the electronic module.
a plurality of second sensing electrodes spaced apart from each other in the second direction, wherein each of the second sensing electrodes faces the first sensing electrode in the first direction. 
However, Kwak teaches an electronic module overlapping with the electronic panel when viewed in a plan view, and [[an opening]] overlapping with the electronic module (see Fig. 8, 9A and 16 showing the embedded camera 800 in an opening of the display and paragraph 140).
It would have been obvious to a person having ordinary skill in the art to combine the camera in the embedded display opening as taught by Kwak with the touchscreen of Rosenberg for the purpose of filling the opening with a known component for enhancing a touchscreen display in an opening in a similar display device.
Rosenberg in view of Kwak does not teach a plurality of second sensing electrodes spaced apart from each other in the second direction, wherein each of the second sensing electrodes faces the first sensing electrode in the first direction
However, Nagata teaches a plurality of second sensing electrodes spaced apart from each other in the second direction, wherein each of the second sensing electrodes faces the first sensing electrode in the first direction (see Fig. 8 and paragraph 63 where pads in one direction 42, oppose and face pads 410).
It would have been obvious to a person having ordinary skill in the art to combine the capacitive electrode arrangement as taught by Kwak with the touchscreen of Rosenberg in view of Nagata for the purpose of substituting one mutual capacitance electrode layout scheme for another for predictable results.

Regarding claim 15, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14.  Rosenberg teaches wherein the opening pattern is electrically connected to the main pattern (see Figs. 58-60). 

Regarding claim 16, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14.  Rosenberg teaches wherein the opening pattern comprises a plurality of opening patterns connected to each other, and wherein the plurality of opening patterns is configured to transmit and/or receive a different electrical signal from an electrical signal of the main pattern (see Fig. 60 showing the patterns by the opening connected to different lines than the other patterns). 

Regarding claim 17, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 16.  Rosenberg teaches wherein the plurality of opening patterns face each other with the opening interposed therebetween (see Fig. 60). 

Regarding claim 18, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14.  Rosenberg teaches wherein the main pattern and the opening pattern are optically transparent (see paragraph 350, 351 and 415). 

Regarding claim 19, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14, wherein the opening penetrates the first sensing group and a second sensing group adjacent to the first sensing group in the second direction, wherein the opening pattern comprises: a first opening pattern in the first sensing electrode of the first sensing group; and a second opening pattern in the first sensing electrode of the second sensing group (see Figs. 58-60). 

Regarding claim 20, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 19, wherein the opening pattern further comprises: a third opening pattern connected to at least one of the second sensing electrodes of the first sensing group; and a fourth opening pattern connected to at least one of the second sensing electrodes of the second sensing group (see Fig. 59). 

Regarding claim 21, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14, wherein the opening penetrates the first sensing group and a second sensing group adjacent to the first sensing group in the first direction, wherein the opening pattern comprises: a first opening pattern in one of the second sensing electrodes of the first sensing group; and a second opening pattern in the first sensing electrode of the second sensing group (see Fig. 59). 

Regarding claim 22, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14.  Nagata teaches further comprising: a light blocking layer in the line area (see paragraph 79). 

Regarding claim 23, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14.  Rosenberg wherein the opening pattern has an arc shape extending along a portion of the edge of the opening (see Figs. 58-60). 

Regarding claim 24, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 14, wherein the opening pattern has a closed loop shape surrounding the opening when viewed in a plan view (see Figs. 58-60). 

Regarding claim 25, Rosenberg teaches an electronic apparatus comprising: 

wherein the electronic panel comprises: 
a first area in which the image is displayed and the pixels are located (see Fig. 6A and paragraph 415); and 
wherein each of the plurality of sensing groups comprises: 
a first sensing electrode extending in the second direction (see Fig. 59 one of the electrodes); and 
wherein at least one of the first sensing electrode and the second sensing electrodes of the first sensing group comprises: a main pattern spaced apart from the second area when viewed in a plan view (see Figs. 58-60 and paragraph 339); and 
an opening pattern between the main pattern and the second area, extending along an edge of the second area, and having a different shape from a shape of the main pattern, and the opening pattern is to receive the same electrical signal as the main pattern (see Figs. 58-60 and paragraph 339). 
Rosenberg does not explicitly teach an electronic panel comprising: a plurality of pixels configured to display an image; and 
a plurality of second sensing electrodes spaced apart from each other in the second direction, wherein each of the second sensing electrodes faces the first sensing electrode in the first direction, wherein the second area overlaps with a first sensing group of the plurality of sensing groups, and 
a second area adjacent to the first area and having a light transmittance higher than that of the first area, 
an electronic module overlapping with the electronic panel when viewed in a plan view. 

an electronic module overlapping with the electronic panel when viewed in a plan view (see Fig. 8, 9A and 16 showing the embedded camera 800 in an opening of the display and paragraph 140);
a second area adjacent to the first area and having a light transmittance higher than that of the first area (see Fig. 6A and paragraphs 134, 138 and 140 where the camera fits in the second area and is only impeded by the transparent layer 600 whereas the first area has multiple layers in the touchscreen 700 which necessarily has a lower transmittance due to the layers involved).
It would have been obvious to a person having ordinary skill in the art to combine the camera in the embedded display opening as taught by Nagata with the touchscreen of Rosenberg for the purpose of filling the opening with a known component for enhancing a touchscreen display in an opening in a similar display device.
Rosenberg in view of Kwak does not teach a plurality of second sensing electrodes spaced apart from each other in the second direction, wherein each of the second sensing electrodes faces the first sensing electrode in the first direction, wherein the second area overlaps with a first sensing group of the plurality of sensing groups, and 
However, Nagata teaches a plurality of second sensing electrodes spaced apart from each other in the second direction, wherein each of the second sensing electrodes faces the first sensing electrode in the first direction, wherein the second area overlaps with a first sensing group of the plurality of sensing groups (see Fig. 8 and paragraph 63 where pads in one direction 42, oppose and face pads 410).
It would have been obvious to a person having ordinary skill in the art to combine the capacitive electrode arrangement as taught by Kwak with the touchscreen of Rosenberg in view of Nagata for the purpose of substituting one mutual capacitance electrode layout scheme for another for predictable results.

Regarding claim 26, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 25.  Kwak teaches wherein the second area has an opening being defined to penetrate the electronic panel, and wherein the electronic module overlaps with the opening when viewed in a plan view (see Figs. 8 and 9A electronic module 800). 

Regarding claim 29, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 25.  Kwak teaches wherein the plurality of pixels do not overlap with the second area when viewed in a plan view (see Fig. 8 and 16). 

Regarding claim 30, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 25.  Rosenberg teaches wherein the main pattern and the opening pattern are on the same layer (see Fig. 59). 

Regarding claim 31, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 30.  Rosenberg teaches wherein the main pattern and the opening pattern are optically transparent (see paragraph 350, 351 and 415. 

Regarding claim 32, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 25.  Rosenberg teaches wherein a planar shape of the edge of the second area has a circular shape, an elliptical shape, a polygonal shape, or a polygonal shape and of which at least one side is curved (see Figs. 58-60). 



Regarding claim 34, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 32.  Rosenberg teaches wherein the opening pattern has a polygonal shape extending along a portion of the edge of the second area and comprising a curved side (see Figs. 58-60). 

Regarding claim 35, Rosenberg in view of Kwak and Nagata teaches the electronic apparatus of claim 25.  Rosenberg teaches wherein each of the first sensing electrode and the second sensing electrode comprises the main pattern and the opening pattern, and wherein the opening pattern of the first sensing electrode extends along a portion of the edge of the second area, and the opening pattern of the second sensing electrode extends along another portion of the edge of the second area (see Figs. 58-60). 

Allowable Subject Matter

Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625